Moore, J.
The plaintiff sued defendant for malicious prosecution, and obtained a judgment. The case is brought here by a writ of error. There are a good many assignments of error, nearly all of which are not well taken. All of the other errors, if any were committed,' except one, are not likely to occur again upon a new trial, and are not of sufficient general importance to require any further reference to them.
Complaint is very justly made of the latitude given the attorneys in the cross-examination of the defendant. Ordinarily, the cross-examination of a witness will be left to the discretion of the trial judge; but in this case the improper cross-examination was allowed to such an extent as to be clearly prejudicial. The case comes within the recent case of People v. Gotshall, 123 Mich. 474 (82 N. W. 274). It is said the Gotshall Case does not apply, "because it is a criminal case, while the present case is a civil one. It is true, a civil case may be decided by a preponderance of evidence in favor of one having the affirmative of the issue, while in a criminal case the accused must be shown to be guilty beyond a reasonable doubt before he can be convicted. But we do not understand this requirement changes a rule of evidence, making what *596would be inadmissible in the trial of a criminal case admissible in the trial of a civil case.
Judgment is reversed, and a new trial ordered.
Hooker and Long, JJ., concurred with Moore, J. Montgomery, C. J., did not sit.